ORDER
By order dated November 13, 2002, the Indiana Supreme Court granted the State's petition seeking transfer of jurisdiction over this appeal. Oral argument was conducted on February 19, 2008. The Court has now determined that transfer was improvidently granted. Our order of November 18, 2002 granting transfer of Jurisdiction is vacated. The petition seeking transfer of jurisdiction is denied. The Court of Appeals opinion reported as Dragon v. State, 774 N.E.2d 103 (Ind.Ct.App.2002) is no longer to be vacated in accordance with Appellate Rule 58(A) and may be considered as precedent in accordance with Appellate Rule 58(B). This appeal is at end.
All Justices concur.